


Exhibit 10.12
[publogo.jpg]


October 31, 2014


Michael F. Rooney
159 Kensington Oval
New Rochelle, New York 10805


Dear Michael:


Congratulations! On behalf of Tribune Publishing Company, I am pleased to extend
you a conditional offer of full time at will employment as the Executive Vice
President, Chief Revenue Officer at Tribune Publishing Company. In this
position, you will report to Jack Griffin, Chief Executive Officer. We are very
excited to have you join the Tribune Publishing team!


The principal terms of your initial employment under this offer are as follows:


Start Date:
Your employment will begin on November 10, 2014.



Compensation:
Your base compensation will be $600,000 annually less applicable withholdings
and deductions. At this time, Tribune Publishing Company pays on a biweekly
basis.



Management
You will be eligible to participate in a management incentive plan/sales
incentive

Incentive
plan commencing with the 2015 fiscal year. Under these discretionary plans,

Opportunity:
your initial total targeted bonus potential will be 133% of your annual salary

and any such award(s) may be based on company and individual performance.


Equity:
On or shortly following your start date, you will be granted restricted stock
units and stock options with a targeted total value of $500,000, subject to the
approval of the Compensation Committee of Tribune Publishing Company’s Board of
Directors. Such initial grants will vest over a four year period with 25%
vesting on each annual anniversary of the grant date.



Paid Time Off:
You will annually accrue 28 days of vacation, pro-rated for the remainder of
this calendar year, to be scheduled and taken in accordance with Tribune
Publishing Company’s vacation policy. To the extent that the Company changes its
vacation policy, for example, from a fixed vacation period to an unlimited
vacation period, your vacation entitlement shall be subject to the new policy as
of the date that the policy comes into effect.  





















--------------------------------------------------------------------------------




Michael Rooney
October 31, 2014
Page 2 of 2




Benefits:
Tribune Publishing Company provides its employees a competitive benefits
package, including medical, dental, life, disability, personal accident
insurance and reimbursement accounts. Provided along with this letter is a link
to a detailed

summary of eligible benefits for full-time employees of Tribune Publishing
Company. You may contact our Benefits Service Center at 800.872.2222 with any
questions pertaining to the benefits package. Your benefits will begin on the
first day of the month following your date of hire. Please note the Company
reserves the right to change the benefits program at any time.


Consistent with our standard practice, this offer of employment is contingent
upon your completion of an Employment Eligibility Identification Form (I-9)
within your first three days of your employment, as well as the verification of
all information relevant to your application for employment with the Company.


I hope this letter confirms the principal points of interest to you, but stress
that it does not contain all terms and conditions of employment, nor does it
constitute a contract of employment or a commitment to employ you for a specific
term of employment or on any specific terms. Naturally, your employment will be
based on mutual consent between Tribune Publishing Company and yourself, and can
be terminated at any time, for any reason, by either the company or yourself,
with or without cause and with or without prior notice.


If you find this offer satisfactory, please acknowledge your acceptance by
signing and returning this offer letter to Jon De Young at jdeyoung@tribpub.com
or FAX to his attention at 312-222-2431. Your signature will confirm your
agreement to the terms of this letter.


I look forward to having you join Tribune Publishing Company and have every
expectation that we will find this association to be mutually rewarding. If you
have any questions, please feel free to contact me directly.


Sincerely,


Jack Griffin
Tribune Publishing Company


    
AGREED TO AND ACCEPTED BY: ______/s/ Michael Rooney_______ DATE: 10/31/14
Michael Rooney




